Filed 1/6/21 P. v. Thomas CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D076467

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD270176)

 BRADLEY JORDAN THOMAS,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Runston G. Maino, Judge. Affirmed.
         John L. Staley, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Julie L. Garland, Assistant Attorney
General, Steve Oetting and Kristen Ramirez, Deputy Attorneys General, for
Plaintiff and Respondent.
         Bradley Jordan Thomas, a caregiver at a residential memory care
facility, admitted to sexually assaulting two elderly women, both of whom
suffered from Alzheimer’s disease. A jury convicted Thomas of two counts of
rape of an incompetent person (Pen. Code, § 261, subd. (a)(1);1 counts 1 and
5), two counts of lewd act on a dependent adult by a caretaker (id., § 288,
subd. (c)(2); counts 2 and 6), willful cruelty to an elder (id., § 368, subd. (b)(1);
count 3), and burglary (id., § 459; count 4). On appeal, Thomas challenges
only his conviction on count 3, willful cruelty to an elder, contending
(1) substantial evidence does not support his conviction and (2) the trial court
erred by failing to instruct on the lesser included offense of misdemeanor
elder abuse. We reject Thomas’s contentions and affirm the judgment.
                                      FACTS
      A. Charges
      An amended information charged Thomas with rape of an incompetent
person, Laurie H. (§ 261, subd. (a)(1); count 1), lewd act upon a dependent
adult, Laurie H., by a caretaker (§ 288, subd. (c)(2); count 2), willful cruelty to
an elder, Laurie H. (§ 368, subd. (b)(1); count 3), burglary (§ 459; count 4),
rape of an incompetent person, Mary Z. (§ 261, subd. (a)(1); count 5), and
lewd act upon a dependent adult, Mary Z., by a caretaker (§ 288, subd. (c)(2);

count 6).2




1     Statutory references are to the Penal Code.

2     With respect to count 4 (burglary), the information alleged Thomas
unlawfully entered a building with the intent to commit a rape or a lewd act
on a dependent adult (§ 459), the burglary was of the inhabited portion of a
building (§ 460, subd. (a)), the victim Laurie H. was aged 65 or older, and her
disability and condition was known and reasonably should have been known
to the defendant (§ 667.9, subd. (a)), and another person other than an
accomplice was present in the residence during the commission of burglary
(§ 667.5, subd. (c)(21)).

                                          2
      B. Trial
      A medical social worker specializing in Alzheimer’s disease and
dementia testified that Alzheimer’s is a progressive, fatal disease, and
patients are typically categorized as experiencing early, middle, or late stage
symptoms. In the later stages of Alzheimer’s, patients still have the ability to
feel pain, but may be unable to verbally express that pain, so one may have to
look to their facial expressions and other nonverbal signs of pain.
      Veronica S. testified she had been Laurie’s caregiver at the memory
care facility for over a year. Thomas was her coworker. Veronica described
Laurie as a “sweet lady” and said she was capable of using “[s]ome words” to
communicate her needs and feelings, but Veronica frequently would read
Laurie’s emotions “from her expression on her face.” Laurie required
assistance toileting, showering, and dressing.
      On August 26, 2016, Thomas approached Veronica as she was entering
data into CareTracker, the database caregivers used to track tasks completed
for the residents. Laurie was following him. Veronica testified it was typical
for Laurie to begin to wander around or follow a caretaker when she needed
something; Veronica knew this was Laurie’s way of communicating
nonverbally that she needed something. Thomas told Veronica that Laurie
wanted to go to her room, and Veronica said, “ ‘Okay.’ ” Veronica assumed
they would be gone for five or ten minutes—enough time for Thomas to help
Laurie use the restroom.
      Forty-five minutes passed, and Veronica did not see Thomas or Laurie.
She went to check on Laurie in her room. Veronica entered the locked room

using her key.3 The bathroom light was on, but the bedroom light was off.


3     Veronica testified that the residents’ rooms locked when the door
closed, and the caretakers had keys to enter.

                                       3
Veronica noticed there was an adult diaper on the bathroom floor; there was
no “poop” in it. Veronica entered Laurie’s bedroom and saw Laurie standing
on the floor, bent over the bed, with her stomach on the bed and her head up
near her pillow. Laurie was dressed from the waist up, but her pants were

pulled down to the floor, with only one pant leg still on.4 Thomas was
standing behind Laurie. Laurie asked what Thomas was doing, and he said
he was “ ‘just wiping her.’ ” Thomas was wearing gloves, and there were
wipes on Laurie’s bed, but there was no clean diaper or pullup nearby, and
Veronica could not smell feces. Veronica made eye contact with Laurie and
knew from Laurie’s expression that “something was wrong.” Thomas seemed
nervous. Veronica noticed something coming out from Thomas’s pants, under
his apron. She approached him and lifted his apron and saw his erect penis

poking through his open zipper of his pants.5 Thomas said, “ ‘Oh, you know
how I wear shorts underneath?’ ” Veronica told him she was going to report
the incident. She found the activity director, and together they went to the
executive director.
      Veronica testified that Laurie went to the hospital later that day.
Veronica was aware that Laurie had several rashes on her body that she was
being treated for, but Veronica was not aware of Laurie ever having a bed
sore or pressure ulcer. The morning after the incident, Veronica noticed




4    Veronica testified that a caregiver would never clean a resident in this
manner, and that Laurie, who was capable of using the toilet with assistance,
would typically be changed and cleaned in her bathroom.

5     Veronica testified that she saw more than half of the shaft of Thomas’s
penis, he was not wearing a condom, and she did not see any condoms or
condom wrappers in the room.

                                       4
Laurie had a new bandage “on her bottom,” but Laurie did not complain of
pain.
        The executive director testified that the facility is a residential memory
care facility for individuals suffering from Alzheimer’s disease or dementia.
Residents are typically “pretty advanced” in their decline; all are either under
conservatorship or have relinquished power of attorney to a legal
representative—usually a family member. The executive director testified
both Laurie and Mary suffered from severe short-term memory loss and could
not make legal decisions for themselves. The executive director testified that
sometimes Laurie and others with dementia would “experience[] a different
reality,” or “express an altered reality.”
        The executive director testified that Thomas was hired as a dishwasher
in March of 2016. After two months, he transitioned to become a caregiver.
He was 19 years old at that time. On August 26, 2016, Thomas clocked in to
work at 6:13 in the morning. A CareTracker report showed that Thomas had
assisted 12 residents that day, including a female whose name begins with
“M.”
        Early in the afternoon that day, Veronica and the activities director
came to the executive director’s office. They were agitated and said that
Thomas had been caught in a resident’s room with his penis exposed. The
executive director immediately went to Laurie’s room. Thomas was there,
“shaking like a rabbit,” his hands were trembling, and he had sweat on his
upper lip and forehead. He was wearing pants with an apron over them and
holding a plastic bag. He said he was “ ‘adjusting [him]self and [his] thing
fell out of [his] basketball shorts.’ ” He said there was a hole in the
basketball shorts he was wearing under his pants.




                                         5
      Thomas followed the executive director to her office, but on the way, he
disappeared briefly and returned without the trash bag. The executive
director did not believe this was unusual at the time; she assumed the bag
contained a soiled diaper. At her office, she directed Thomas to write a
statement describing what had occurred. After speaking with her boss, she
called 911.
      Officer Richard Perkins of the San Diego Police Department responded
to the call from the memory care facility. He spoke to Laurie when she was
in the back of an ambulance, parked in front of the facility. Laurie said she
had a boyfriend and described him as a “white guy.” She said “[i]t was
several years in the past,” and “she didn’t want to have sex with him and he
was very rough and aggressive.” Officer Perkins discontinued the interview
because he felt Laurie was unable to give a coherent statement and was “not
answering [his questions] appropriately.” Officer Perkins met Thomas later
that day and observed that he is “not a white guy.”
      The emergency medical technician (EMT) who responded to the
memory care facility that day testified he assisted moving Laurie onto a
gurney inside the facility and transported her to the ambulance parked
outside. During an initial assessment, Laurie said she was not in any pain,
but the EMT and his partner noticed Laurie “began shifting, acting
uncomfortable on the gurney.” The partner asked if she was in pain, and
“she indicated that her bottom was sore.” She described the pain as specific
to her anus or rectal area. She continued to shift on the gurney, like she was
uncomfortable in her seat. She continually repeated that “ ‘he’ ” or “ ‘her
boyfriend’ ” “ ‘was just so aggressive.’ ” The EMT testified Laurie said, “there




                                       6
was intercourse had with her boyfriend that day,” and “she did say a couple

times that she had asked to stop and then said, ‘No’ and to stop.”6
      A forensic nurse examiner testified she conducts “sexual assault
response team” (SART) examinations of alleged victims of sexual assault,
during which she documents patient’s injuries and collects samples for DNA
testing. The forensic nurse examiner performed a SART examination on
Laurie the evening of August 26. She observed that Laurie had a “general
body rash with some open sores” from scratching. On her tailbone, “at the
top of her butt crack,” she had the beginning of a decubitus ulcer. The
forensic nurse examiner collected DNA samples from Laurie’s mouth and
genitals.
      During the exam, Laurie squirmed on the table and said, “ ‘Ow.’ ” The
forensic nurse examiner observed that Laurie had a skin abrasion in her

vaginal area, extending toward her anus.7 Such a tear was consistent with
sexual activity, but also could be caused by wiping that area when using the
toilet. The forensic nurse examiner testified, “Laurie is elderly, so her skin is
more compromised because of her age as well as the fact she has some
incontinent issues. She’s unable to control her bladder and bowel at all
times. And having that fissure in that area can make the skin break down
and make it more friable or sensitive that even wiping in that area during
cleaning or using the toilet can cause injury to that area.”




6      The EMT testified he remembered that day because some things
“stick[] out in your head,” and that day is “hard to forget.”

7     The forensic nurse examiner’s report documented “an abrasion of the
fossa with extension into the posterior fourchette.”

                                        7
      The forensic nurse examiner later conducted a SART examination of

Thomas, including obtaining oral and genital DNA samples.8
      San Diego Police Sergeant Esmeralda Tagaban testified that Thomas
was interviewed by police the day of the incident. He did not admit any
wrongdoing and was released from police custody. Police continued with
their investigation, including obtaining DNA comparisons of the samples
taken by the forensic nurse examiner. DNA test results prompted police to

arrest Thomas.9
      On January 4, 2017, Sergeant Tagaban, along with her colleague
Detective Romano, interviewed Thomas. A video of the interview was played
for the jury. Thomas told the investigators he played football when he was
younger, but more recently he preferred playing basketball in pickup games.
He told them he began working at the memory care facility in the kitchen,

washing dishes.10 They moved him to caretaking, which he did for a few
months.




8     During the examination, the forensic nurse examiner observed Thomas
was wearing pants with a belt attached, “basketball-kind-of-style shorts,” and
“boxer-style shorts under that.” She bagged these items individually as
evidence.

9     After the forensic testing was completed, police inspected and
photographed the items of clothing Thomas was wearing the day of the
incident. Sergeant Tagaban testified she did not see any holes in Thomas’s
basketball shorts. The clothing items were shown to the jury. At one juror’s
request, the basketball shorts were turned inside out and inspected further.

10    The investigator read Thomas his rights under Miranda v. Arizona
(l966) 384 U.S. 436, and Thomas agreed to discuss the allegations against
him.

                                      8
      Thomas told the investigators he was cleaning Laurie’s backside with
wipes, which took a lot of time because she had a lot of dried “poop” on her
backside. As he finished cleaning her, he put the wipes he used into a bag,
and realized “the belting situation . . . kept irritating [him].” He thought he
could quickly fix his belt, but Veronica walked into the room as he was
adjusting his belt. He was wearing nylon basketball shorts underneath his
work pants, and an apron over that. Thomas said he was required to wear a
half apron; it covered his zipper. His fly was down, and his penis was “up in
[his] basketball shorts.”
      Initially, Thomas denied putting his penis or fingers inside Laurie’s
vagina. He said he did not have “a very high sex drive,” and his family made
“gay jokes” about him. Thomas said he had “never been attracted to a guy”
but he had not “been attracted to a girl either.” He denied becoming sexually
aroused around older women.
      When asked what made him “do what [he] did” to Laurie, Thomas
stated he “want[ed] to explain [him]self” but he was worried that “anything
that [he] [said] is just going to sound like an excuse.” He said, “it’s not like I
was thinking about it at all. I would, I, I wouldn’t, uh, like I’m not, I’m not at
home thinking about like oh, like I need to do terrible things.”
      Investigators asked if he was sorry he put his penis inside Laurie, and
Thomas said, “I didn’t mean to do it.” He said his mother would disapprove
of him being gay. He said he “needed proof,” and he thought “if I can’t even
do this, and that means for sure I’m gay, and then I might as well just die.”
He denied ejaculating in Laurie and said he “stopped maybe like right after
[he] started.” He said he did not think he was hurting her.
      Investigators asked Thomas how many other clients he did similar
things to, and Thomas replied, “There was only one other time.” He said he


                                         9
did not know what her name was, but he thought it started with an M. He
said it occurred earlier the same day. He said, “It was just the same thing.”
He said, “That one felt just as bad as Laurie. I didn’t like it at all, so . . . .”
He said, “I didn’t just force myself. I don’t think that—I didn’t hurt them at
all.” He said when he was waking M. up for her breakfast, she mistook him
for her husband. He said “she didn’t initiate it” but “that was when . . . [he]
got that idea.” He said he had sex with her on her bed.
      Thomas agreed to write an apology letter to Laurie and “Miss M.” The
apology letter was introduced as a trial exhibit and published for the jury to
read. The first line of the letter read, “ ‘I’m so deeply sorry for what I have
done.’ ” Thomas described himself as a “ ‘monster’ ” and asked for sympathy.
      Thomas’s interview prompted the police to investigate a potential
second victim, including requesting additional lab tests. Three female
residents whose names began with M. were identified. One of the three
women, however, had not lived there at the time of the incident. Thomas’s
work records indicated he had assisted Mary Z. early in the morning on
August 26, which made her the most likely victim. After obtaining consent
from Mary’s family, Detective Romano obtained a DNA sample from her.
      Kathy C., a nurse and geriatric care manager, has known Laurie since
2008 and began working as her care manager in 2011. She accompanied
Laurie to the hospital on August 26 and stayed with her during her
examination. During the time that Kathy was Laurie’s care manager, Laurie
never complained of vaginal pain or had gynecological issues, and never hurt
herself trying to clean herself. Laurie frequently talked about her
“boyfriends” and would always call men that she met “her boyfriend,” even
though she “never had a boyfriend in the time that [Kathy] knew her.”
Before the incident on August 26, Laurie had never discussed a sex act,


                                          10
complained of a boyfriend being aggressive, or discussed telling a boyfriend to
stop.
        A criminalist from the San Diego Police Department testified he
examined and performed DNA testing on vaginal swabs obtained from
Laurie, and penile and scrotal swabs obtained from Thomas. Thomas’s
sperm cells were detected on the penile swab. Laurie’s DNA was detected on
the penile swab and the scrotal swab. Thomas “and all paternally related
males” in his lineage were identified as the source of DNA on Laurie’s vaginal

swab. Laurie’s DNA was also detected in Thomas’s underwear.11
        Mary’s DNA did not match the penile, scrotal, or vaginal swabs from
the original SART kits of Thomas and Laurie. However, when the criminalist
obtained a DNA swab of the inside, front area of Thomas’s underwear
(“where the wearer’s genitals would come into contact with it”), both Mary’s
and Laurie’s DNA were detected on the underwear swab, in amounts the

criminalist described as “quite high.”12 Thomas’s sperm cells were also
detected in his underwear, which the criminalist opined, “suggests sexual
activity.” The presence of significant amounts of Mary and Laurie’s DNA
indicated to the criminalist that there was “definitely a possibility that there
was sexual contact between those individuals,” but also could be caused


11    Sperm cells were not detected on Laurie’s internal vaginal swab.
According to the criminalist, if someone was interrupted during a sex act, or
wearing a condom, it is possible that no sperm cells will be detected on an
internal vaginal swab.

12    The criminalist testified that a DNA test of the underwear swab
demonstrated there were three contributors: an 85 percent contributor, a
10 percent contributor, and a 5 percent contributor. Thomas “was consistent
with being the 5 percent contributor.” There was “strong support” that
Laurie was the 85 percent contributor (143 septillion times more likely) and
Mary was the 10 percent contributor (56.4 million times more likely).

                                       11
through “touch or transfer DNA.” The criminalist said it was “within the
realm of possibilities” that this DNA could result from nonsexual, touch or
transfer contact but noted that, “[a]ssuming you are fully dressed,” the inside
of someone’s underwear “is a very protected area that is not open, exposed to
the environment very often.”
      The parties stipulated to the birth dates of the victims, which
established that Laurie was 73 years old and Mary was 82 years old on
August 26, 2016.
      The parties further stipulated that Laurie was transported by
ambulance to the hospital on August 26, 2016, that her chief complaint upon
admission was “ ‘rectum pain secondary to possible sexual assault,’ ” that, on
arrival, the medical record notes that “ ‘patient is calm, oriented to name
only, and complains, “It hurts all the way in the back,” ’ ” and that a rectal
examination was conducted that showed Laurie had a sacral decubitus ulcer

that was approximately one centimeter by one centimeter.13
      C. Closing Arguments
      The prosecutor argued the case was not complicated: “The Defendant’s
penis was out. Laurie is lying with her pants down in a sex position. He
gives a ridiculous excuse. Laurie is injured, and she’s talking about the fact
that someone was rough with her, and it was sexual. The Defendant
confessed to raping both of these women.” The prosecutor further argued
“the DNA is just overwhelming.”
      Defense counsel argued Thomas is “dumb” and “young,” and “this was a
sorely misunderstood case.” Counsel argued Thomas’s confession to the
police was a false confession, triggered by intensive police pressure tactics,



13    “Decubitus ulcer” is a medical term for a bed sore or pressure sore.

                                       12
and Veronica’s account of the incident was not truthful. Counsel emphasized
the criminalist’s testimony that it was “within the realm of possibility” that
the DNA got there without a sex act. Counsel suggested that masturbation
would account for the presence of sperm cells in Thomas’s underwear, and
that Thomas’s account of adjusting himself after wiping Laurie could account
for the presence of her DNA. He emphasized that Mary’s DNA was not found
on Thomas’s penis or scrotum, “when you should expect it to be there.”
      D. Conviction and Sentencing
      The jury found Thomas guilty of all charges and found the allegations
to be true. The trial court sentenced him to a total prison term of eight years,
comprised of six years on count 1, plus a consecutive two years (one-third the
midterm) on count 5. The trial court also imposed sentences on counts 2, 3, 4,
and 6, but stayed them under section 654.
                                 DISCUSSION
                                       I.
                          Sufficiency of the Evidence
      Thomas was convicted in count 3 of willful cruelty to an elder in
violation of section 368, subdivision (b)(1), which provides, “A person who
knows or reasonably should know that a person is an elder or dependent
adult and who, under circumstances or conditions likely to produce great
bodily harm or death, willfully causes or permits any elder or dependent
adult to suffer, or inflicts thereon unjustifiable physical pain or mental
suffering, or having the care or custody of any elder or dependent adult,
willfully causes or permits the person or health of the elder or dependent
adult to be injured, or willfully causes or permits the elder or dependent
adult to be placed in a situation in which his or her person or health is




                                       13
endangered, is punishable . . . by imprisonment in the state prison for two,

three, or four years.”14
      Thomas contends this conviction must be reversed because there was
no substantial evidence he engaged in conduct likely to produce great bodily
harm or death to Laurie.
      In response to Thomas’s challenge to the sufficiency of the evidence
supporting his conviction, we must determine “ ‘whether, after viewing the
evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable
doubt.’ ” (People v. Nguyen (2015) 61 Cal.4th 1015, 1055.) We must
“determine whether [the record] discloses substantial evidence—that is,
evidence that is reasonable, credible, and of solid value—from which a
reasonable trier of fact could find the defendant guilty beyond a reasonable
doubt. [Citations.] The standard of review is the same in cases in which the
People rely mainly on circumstantial evidence. [Citation.] ‘Although it is the
duty of the jury to acquit a defendant if it finds that circumstantial evidence
is susceptible of two interpretations, one of which suggests guilt and the
other innocence [citations], it is the jury, not the appellate court which must
be convinced of the defendant’s guilt beyond a reasonable doubt.’ ” (People v.
Stanley (1995) 10 Cal.4th 764, 792-793.) “A reversal for insufficient evidence
‘is unwarranted unless it appears “that upon no hypothesis whatever is there
sufficient substantial evidence to support” ’ the jury’s verdict.” (People v.
Zamudio (2008) 43 Cal.4th 327, 357 (Zamudio).)




14    The statute was amended after Thomas committed the crimes but
before trial (Stats. 2018, ch. 70, § 3, (Assem. Bill No. 1934), eff. Jan. 1, 2019);
however, subdivision (b)(1) was not substantively altered.

                                        14
      In People v. Clark (2011) 201 Cal.App.4th 235 (Clark), the court listed
several factors a jury may consider in determining whether abuse was
inflicted under circumstances or conditions likely to produce great bodily
injury: the characteristics of the victim and defendant, the characteristics of
the location where the abuse occurred, the potential response or resistance by
the victim to the abuse, any injuries actually inflicted, any pain sustained by
the victim, and the nature and amount of force used by the defendant. (Id. at

p. 245;15 see also People v. Racy (2007) 148 Cal.App.4th 1327 (Racy)
[addressing felony elder abuse involving use of a stun gun under conditions
likely to produce great bodily harm].)
      Here, as in Clark, “a rational jury could have found that the totality of
the circumstances and conditions created a substantial danger of great bodily
injury.” (Clark, supra, 201 Cal.App.4th at p. 245; see Racy, supra,
148 Cal.App.4th at p. 1334 [“[I]n a trial for elder abuse, a jury is not required
to unanimously agree on one circumstance or condition that was likely to
produce great bodily harm or death, but rather, may consider all the
‘circumstances or conditions’ that were likely to produce great bodily harm or
death.”].) Laurie was elderly and infirm—she was a 73-year-old woman
suffering from Alzheimer’s disease who required assistance to use the
restroom, shower, and dress, while Thomas was young and capable—he was
a 19-year-old man who enjoyed playing pickup basketball. The incident
occurred when Laurie was alone in her locked bedroom with Thomas, within


15    Clark analyzed circumstances likely to produce bodily injury under
section 273a, a child abuse statute. Our Supreme Court in People v. Valdez
(2002) 27 Cal.4th 778, 785, footnote 4 (Valdez), recognized that “[s]ection 368
[elder abuse statute] was patterned on and is virtually identical to section
273a [child abuse statute],” and “[c]ases interpreting one section are therefore
appropriately used to interpret the other.”

                                         15
the memory care facility where Thomas was employed as her caregiver.
Laurie was vulnerable and unable to obtain assistance, as the individual
responsible for providing that assistance was the one sexually abusing her.
Laurie was standing on the floor, bent over her bed, when Thomas raped
her—creating the potential for her to fall and sustain further injury. (See
Racy, at p. 1333 [“as a matter of common knowledge” victim’s age of 74 years
is “an age that carries with it an increased risk of bone fractures from a
fall”].) Due to her advanced age, Laurie’s skin was “compromised” and
fragile. Shortly after the incident, Laurie exhibited signs of physical
discomfort and was found to have sustained an abrasion to her vaginal area
and a decubitus ulcer on her tailbone. After the incident, Laurie complained
“ ‘her boyfriend’ ” “ ‘was just so aggressive’ ” during a sex act and that she had
asked him to stop, and said, “ ‘No,’ ” evidencing Thomas’s use of aggression
and force to accomplish the rape and abuse.
      Thus, all of the Clark factors—the characteristics of the victim and
defendant, the characteristics of the location where the incident occurred, the
potential response by the victim to the abuse, the injuries actually inflicted,
the pain sustained by the victim, and the nature and amount of force used by
the defendant—support the jury’s conclusion that Thomas willfully caused
Laurie to suffer “under circumstances or conditions likely to produce great
bodily harm.” (Clark, supra, 201 Cal.App.4th at p. 245.) We therefore
conclude there is “ ‘ “sufficient substantial evidence to support” ’ the jury’s
verdict.” (Zamudio, supra, 43 Cal.4th at p. 357.)
      Thomas’s arguments do not persuade us to reach a different result.
Thomas contends Laurie’s injuries were minor, and there was no evidence of
any ongoing injury or pain, and no evidence Thomas actually injured her.
Thomas’s focus on the existence and severity of the victim’s injuries is


                                        16
misplaced. The purpose of the elder abuse statute is to protect the elderly
from an abusive situation in which the probability of serious injury is great.
(People v. Sargent (1999) 19 Cal.4th 1206, 1216 [“Section 273a(1) [child abuse
statute] is ‘intended to protect a child from an abusive situation in which the
probability of serious injury is great.’ ”]; Valdez, supra, 27 Cal.4th at p. 785,
fn. 4.) While the extent of a victim’s actual injuries is a relevant factor,
“[t]here is no requirement that the victim actually sustain great bodily
injury.” (Clark, supra, 201 Cal.App.4th at pp. 243, 245, fn. 6; Roman v.
Superior Court (2003) 113 Cal.App.4th 27, 35 [no requirement under

section 368, subd. (b)(1) that victim actually suffer great bodily injury].)16
      Citing People v. Sargent (1978) 86 Cal.App.3d 148, 150-151, Thomas
further contends that “[r]ape by itself does not constitute great bodily injury.”
But the jury was not instructed to find great bodily injury based solely on the
commission of a rape. The relevant inquiry instead was whether Thomas
raped Laurie under conditions and circumstances likely to produce great
bodily injury. The victim’s advanced age, physical limitations,
vulnerabilities, and complaints following the incident, were all relevant
“circumstances” and “conditions” for the jury to consider. (See People v. Thiel
(2016) 5 Cal.App.5th 1201, 1213 [the language “ ‘under circumstances or


16    Thomas also minimizes evidence supporting an inference that Laurie
was injured as a result of the rape. Thomas contends that “mere soreness
without additional specific facts about what caused it did not demonstrate
conduct likely to cause great bodily injury.” However, the jury could
reasonably infer that the injuries were caused by the incident because the
evidence showed the presence of soreness and injury shortly after the
incident that did not exist before. (See People v. Escobar (1992) 3 Cal.4th
740, 755 (conc. opn. of Mosk, J.) [discussing victim’s condition after rape and
noting that, even when “a causal link between defendant’s acts and the
victim’s condition is not proved by direct evidence,” causation “does indeed
arise as a reasonable inference from the facts in their entirety”].)

                                        17
conditions likely to produce great bodily harm or death’ ” “merely ‘states the
context in which the subdivision applies’ [citation] and is a question of fact for
the jury”].) These conditions under which Laurie suffered elder abuse—the
rape of an elderly, dependent woman by her caretaker, while bent over her
bed, causing vaginal abrasion and lingering pain—were likely to cause great
bodily injury. Substantial evidence supports Thomas’s conviction for felony
elder abuse.
                                       II.
          Failure to Sua Sponte Instruct on Lesser Included Offense
      Thomas contends the trial court had a sua sponte duty to instruct on
the lesser included offense of misdemeanor elder abuse because “Laurie did
not sustain great bodily injury,” “there was no evidence of any ongoing injury
or pain,” and “[t]here was no evidence [Thomas] did anything likely to cause
Laurie great bodily injury or death.” He further contends the failure to
instruct on misdemeanor elder abuse constitutes prejudicial error requiring
reversal of his conviction.
      A. Additional Background
      As previously noted, Thomas was convicted of felony elder abuse in
violation of section 368, subdivision (b)(1). The jury was instructed with a
modified version of CALCRIM No. 830, which required the prosecutor to
prove: “(1) The defendant, while having care or custody of Laurie H. willfully
caused or permitted her to be placed in a situation where her person or
health was endangered; (2) The defendant caused or permitted Laurie H. to
be endangered under circumstances or conditions likely to produce great
bodily harm or death; (3) Laurie H. is an elder; (4) When the defendant acted,
he knew or reasonably should have known that Laurie was an elder; and
(5) The defendant was criminally negligent when he caused or permitted


                                       18
Laurie H. to be endangered” (some capitalization omitted). The jury was
instructed, “ ‘Great bodily injury’ means significant or substantial physical
injury. It is an injury that is greater than minor or moderate harm.” The
jury was further instructed, “An elder does not need to actually suffer great
bodily harm. But if an elder does suffer great bodily harm, you may consider
that fact, along with all the other evidence, in deciding whether the
defendant committed the offense.”
      “ ‘[A] lesser offense is necessarily included in a greater offense if either
the statutory elements of the greater offense, or the facts actually alleged in
the accusatory pleading, include all the elements of the lesser offense, such
that the greater cannot be committed without also committing the lesser.’ ”
(People v. Smith (2013) 57 Cal.4th 232, 240.) “Misdemeanor elder abuse is a
lesser included offense of felony elder abuse.” (Racy, supra, 148 Cal.App.4th
at p. 1334.) The only distinction between the two crimes is the circumstances
under which they are committed. Unlike felony elder abuse, which is
committed “under circumstances or conditions likely to produce great bodily
harm or death” (§ 368, subd. (b)(1)), misdemeanor elder abuse is committed
“under circumstances or conditions other than those likely to produce great
bodily harm or death” (§ 368, subd. (c)).
      The jury here was not instructed on the lesser included offense of
misdemeanor elder abuse. We independently determine whether an
instruction on a lesser included offense should have been given. (People v.
Avila (2009) 46 Cal.4th 680, 705.)
      B. An Instruction on Misdemeanor Elder Abuse Was Not Required
      “A trial court is obligated to instruct on lesser included offenses sua
sponte if there is substantial evidence all the elements of the charged offense
are not present.” (People v. Wright (1996) 52 Cal.App.4th 203, 208-209.) A


                                        19
trial court must instruct “on all theories of a lesser included offense which
find substantial support in the evidence. On the other hand, the court is not
obliged to instruct on theories that have no such evidentiary support.”
(People v. Breverman (1998) 19 Cal.4th 142, 162 (Breverman).) “[T]he
existence of ‘any evidence, no matter how weak’ will not justify instructions
on a lesser included offense, but such instructions are required whenever
evidence that the defendant is guilty only of the lesser offense is ‘substantial
enough to merit consideration’ by the jury. [Citations.] ‘Substantial
evidence’ in this context is ‘ “evidence from which a jury composed of
reasonable [persons] could . . . conclude[]” ’ that the lesser offense, but not the
greater, was committed.” (Ibid.) “Such instructions are required only when
there is substantial evidence that, if the defendant is guilty at all, he is guilty
of the lesser offense, but not the greater.” (People v. Wyatt (2012) 55 Cal.4th
694, 704 (Wyatt); see People v. Barton (1995) 12 Cal.4th 186, 195, fn. 4 [trial
court’s sua sponte duty to instruct on a lesser included offense is triggered
“only when the evidence [of the lesser-included offense] is substantial enough
to merit consideration by the jury.”].)
      As previously noted, the only distinction between felony and
misdemeanor elder abuse is the circumstances under which each crime is
committed. For the jury to conclude that Thomas committed the lesser, but
not the greater, offense, it would have to find that he acted “under
circumstances or conditions other than those likely to produce great bodily
harm or death.” (§ 368, subd. (c), italics added.) Based on the record, the
jury was unlikely to have reached such a conclusion. The evidence
demonstrated that Thomas bent Laurie over her bed and raped her. Laurie
was elderly and vulnerable, susceptible to falls, and her skin was fragile and
“compromised.” After the rape, she physically manifested signs of pain and


                                          20
told a police officer “she didn’t want to have sex with him and he was very
rough and aggressive.” She told the EMT “ ‘her boyfriend’ ” “ ‘was just so
aggressive,’ ” and she asked him to stop and said, “ ‘No.’ ” She was found to
have sustained an abrasion on her vaginal area and a decubitus ulcer on her
tailbone. This evidence strongly supports the inference that the
circumstances and conditions of Thomas’s sexual assault made great bodily
injury to Laurie likely. No evidence to the contrary was presented that
Thomas acted under circumstances or conditions that were not likely to
produce great bodily harm. Thomas did not testify; defense counsel merely
asserted during closing argument that Thomas was “adjust[ing] himself”
when his coworker walked in on him standing behind the victim, his
coworker’s testimony about what she saw (including the defendant’s erect
penis) was not true or believable, the investigation was biased, and his
confession was coerced. These efforts to cast doubt on the prosecution’s case
are not sufficient to show the trial court was required to instruct on
misdemeanor elder abuse. (See People v. Acevedo (1985) 166 Cal.App.3d 196,
201 [“disbelief of all or part of the prosecution case does not require
instruction on lesser included offenses”].)
      Because there was no substantial evidence Thomas committed elder
abuse under circumstances other than those likely to produce great bodily
injury, the trial court had no obligation to instruct on the offense of
misdemeanor elder abuse. (Wyatt, supra, 55 Cal.4th at p. 704; cf. Racy,
supra, 148 Cal.App.4th at p. 1336 [defendant entitled to instruction on
misdemeanor elder abuse where “it is reasonable the jury could have viewed
[the victim who was 6 feet, three-inches tall, and weighed 210 pounds] as a
rather large man who was not likely to suffer great bodily injury or death
during the incident despite his age and physical limitations”].)


                                       21
      C. Any Assumed Error Was Harmless
      Even assuming the trial court should have instructed the jury on
misdemeanor elder abuse, any assumed error was harmless. A trial court’s
failure to instruct sua sponte on a lesser included offense “is not subject to
reversal unless an examination of the entire record establishes a reasonable
probability that the error affected the outcome.” (Breverman, supra,

19 Cal.4th at p. 165; see People v. Watson (1956) 46 Cal.2d 818, 836.)17
“ ‘The question is not what a jury could have done, but what a jury would
likely have done if properly instructed.’ ” (People v. Larsen (2012)
205 Cal.App.4th 810, 831.) In making this determination, we may consider
the relative strengths and weaknesses of the evidence supporting the greater
and lesser offenses, the jury “instructions as a whole, the jury’s findings, and
the closing arguments” of the parties. (Ibid.)
      As discussed, for the jury to conclude that Thomas committed the
lesser, but not the greater, offense, it would have to find that he acted “under
circumstances or conditions other than those likely to produce great bodily
harm or death” (§ 368, subd. (c)). Based on the record, the jury was unlikely
to have reached such a conclusion. Thomas raped a defenseless 73-year-old
woman who suffered from Alzheimer’s and required assistance with routine
daily tasks. She was isolated in a locked room in the dark when she was
sexually abused by her own caretaker. The abuse was interrupted when a



17     We reject Thomas’s contention the failure to instruct violated his
federal due process rights. Thomas does not explain how the failure to
instruct on misdemeanor elder abuse deprived him of a fundamentally fair
trial. Thomas relies on dicta from Breverman to support his contention that
error should be analyzed under the standard set forth in Chapman v.
California (1967) 386 U.S. 18, but this reliance is misplaced, as Breverman
plainly requires application of the Watson standard.

                                       22
coworker walked in as Thomas stood behind Laurie—who was bent over her
bed with her pants pulled down to the floor—with his erect penis exposed.
After the incident, Laurie stated that her “boyfriend” had been “very rough
and aggressive,” she told him “ ‘[n]o’ and to stop,” and she showed signs of
pain and discomfort. The defendant confessed to raping two elderly women,
and described himself as a “monster” in an apology letter he wrote stating he

was “truly[,] truly sorry” for what he did.18 There was ample evidence that
Thomas’s actions would likely result in Laurie suffering great bodily injury.
      By contrast, there was no evidence to support the conclusion that
Thomas committed elder abuse under circumstances that were not likely to
result in great bodily harm to his victim. The defense Thomas asserted at
trial was inconsistent with the lesser included offense. The defense theory
was that Thomas did not touch Laurie in any inappropriate manner—i.e., he
did not “willfully cause[] . . . any elder or dependent adult to suffer, or inflict[]
thereon unjustifiable physical pain or mental suffering” (§ 368, subds. (b)(1),
(c)). Thomas argued he was innocently adjusting himself after wiping Laurie
clean, and the circumstances were grossly misconstrued (or his coworker was
not telling the truth). Had the jury credited Thomas’s theory, he would not
be guilty of either a misdemeanor or felony elder abuse crime because the jury
would have believed Thomas did not willfully cause Laurie any pain or
suffering. But the jury was convinced beyond a reasonable doubt that
Thomas raped Laurie, committed a lewd act on Laurie, and entered her
residence with the intent to commit rape or a lewd act. Although the jury’s
verdict on the felony offense is not dispositive, based on the record here it
further supports our conclusion that it is not reasonably probable Thomas


18  Although defense counsel suggested during closing arguments that
Thomas’s confession was coerced, the jury obviously rejected this argument.

                                         23
would have obtained a more favorable outcome had the misdemeanor
instruction been given. (Breverman, supra, 19 Cal.4th at p. 178 [reversal not
warranted unless “it appears ‘reasonably probable’ the defendant would have
obtained a more favorable outcome had the error not occurred”].)
                               DISPOSITION
     The judgment is affirmed.



                                                             GUERRERO, J.

WE CONCUR:




HUFFMAN, Acting P. J.




HALLER, J.




                                     24